Christianson, Ch. J.
(concurring specially). The relator has applied to this court for a prerogative writ to enjoin the members of the workmen’s compensation bureau from establishing the workman’s compensation fund, and from assessing, levying, or collecting any premiums from the petitioner and others similarly situated. The application is made by the relator as a citizen and taxpayer of the state, and as an employer of office clerks and stenographers, after the refusal of the attorney general of the state to institute the proceeding, or permit it to be instituted in his name.
The Workmen’s Compensation Act became effective March 5, 1919. By its terms $50,000 (or so much thereof,as might be necessary) was appropriated from moneys in the general fund of the state to put the act into effect, with the proviso that the workmen’s compensation bureau should reimburse the general fund of the state for all moneys *330expended out of such appropriation from moneys collected under the provisions of the act. In due course the act was put into operation, the members of the workmen’s compensation bureau were appointed, and they entered upon the discharge of their duties. Office and office equipment were procured; clerks, stenographers, and other assistants employed, and the expense incident thereto paid out of the moneys appropriated by the legislature for that -purpose; premiums have been collected from a large number of employers, and claims filed by injured employees, and action taken thereon by the bureau. Sufficient moneys have been collected under the act so that the bureau is not required to expend any more of the moneys appropriated by the legislature, but, on the contrary, stands ready and willing to reimburse the general fund of the state for all moneys expended out of the appropriation. All this has occurred without any attempt on the part of the relator or anyone else to question the validity of the act. This is not a proceeding, therefore, to prevent the expenditure of state funds in putting an unconstitutional law into operation, nor is it a proceeding to prevent an unconstitutional act from being put into operation at all; but it is rather one to intercept and stay official action under an enactment which has been in full operation for some time.
The relator does not contend that the bureau has attempted to collect any premium from him, or in any other manner sought to compel him to comply with the law, or to apply any of its provisions to him. The respondents, on the other hand, expressly aver that no such attempt has been made. The relator, therefore, has hardly shown any such state of facts as would entitle him to maintain an injunctional action in his own behalf against the workmen’s compensation bureau. Bor “courts, as a rule, will not interfere with the duties of any department of government unless under special circumstances and when necessary to the protection of rights of property.” 14 R. C. L. p. 434. “The mere fact that a law is alleged to be unconstitutional does not confer jurisdiction on courts to interfere with the acts of executive officers while proceeding in pursuance of its requirements. The duty of the court is to determine actual controversies, when properly brought before it, and not to give opinions on mooted questions or abstract propositions. Before it can assume to determine the constitutionality of *331a legislative act, the case before it must come within some recognized ground of equity jurisdiction, and present some actual or threatened infringement of the rights of property on account of such unconstitutional legislation, and where it is apparent that the remedy at law is adequate relief will be refused.” 14 R. C. L. pp. 435, 436. See also 6 R. C. L. pp. 76, 77; 12 C. J. p. 783, § 214; Cooley, Const. Lim. 7th ed. pp. 213 et seq.
But, of course, the private rights of the relator are not material except as they may or may not appeal to the court in considering whether the relator should be given leave to institute and prosecute the proceeding. For it is well settled that the original jurisdiction conferred upon this court by § 87 of the Constitution was not conferred for the benefit of private suitors, or to vindicate merely private or local rights. It is a prerogative jurisdiction. It may be invoked only where the general interest of the state at large is involved in some way. “A case involving a mere private interest, or one whose primary purpose is to redress a private wrong, will not be entertained.” State ex rel. Bolens v. Frear, 148 Wis. 456, 499, L.R.A.1915B, 569, 134 N. W. 673, 135 N. W. 164, Ann. Cas. 1913A, 1147. The original jurisdiction “is not only limited to prerogative writs, but it is confined to prerogative causes.” Atty. Gen. v. Eau Claire, 37 Wis. 400, 443. The people in their Constitution conferred this great power upon this court, that it might be used in their behalf to protect the sovereignty of the state and the liberties of the people. This principle was announced in the early history of this court, and has been steadfastly adhered to. As was well said by this court, speaking through Chief Justice Morgan, in State ex rel. Steel v. Fabrick, 17 N. D. 532, 536, 117 N. W. 860: “These sections [of the Constitution] have been under consideration in many cases by this court. From these cases it is established without dissent that the jurisdiction is not to be exercised unless the interests of the state are directly affected. Merely private rights are not enough on which to base an application for the issuance of original writs by this court. The rights of the public must appear to be directly affected. The matters to be litigated must not only be publici juris, but the sovereignty of the state, or its franchises or prerogatives, or the liberties of its people, must be affected. Before the *332court will, in the exercise of its original jurisdiction, issue prerogative writs, there must be presented matters of such strictly public concern as involve the sovereign rights of the state, or its franchises or privileges.”
In the case at bar the chief law officer of the state refused to institute the proceedings. He appeared as attorney for the respondents. Hnder the circumstances I do not believe that a private relator should be granted leave to institute this proceeding. Anderson v. Gordon, 9 N. D. 480, 52 L.R.A. 134, 83 N. W. 993; State ex rel. Byrne v. Wilcox, 11 N. D. 336, 91 N. W. 955. For these reasons do I concur in a dismissal of relator’s petition, but express no opinion upon the propositions discussed in the other opinions filed in this case.